DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not describe the nature of “retransmission” recited in the claims in a meaningful manner. The specification does talk about “retransmission”, however, it is not known whether there is an original transmission that has failed and as a . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-13, the clause is tangled and therefore is unclear in meaning - It is not clear whether the verbs “includes”, “inputting”, “storing” and “transmits” describe the functions of “a plurality of controllers”, and it is not clear whether each of the plurality of controllers includes a transmission queue. It is not clear how to interpret “the network” recited at line 8 and line 11 because it does not have a clear antecedent basis (“a plurality of networks” is recited at lines 1-2). At lines 15-16, it is not clear how “a frame to be retransmitted” fit in with the rest of the claim limitations – is the frame to be retransmitted a frame that has been transmitted before and has failed to successfully be transmitted? It is not at all clear from the claim recitation.  At lines 21-24, it is not clear whether “a full state” indicates a state in which 
In claim 2, it is not clear how the function of referring to the retry counter for determining the full state of controller is related (or not related) to the cancellation signal indicating a full state - if a full state is determined by referring to the retry counter, then what different function does the cancellation signal have? 
In claim 3, lines 2-3, and in claim 4, lines 6-9, it is not clear whether what is actually shown in the routing table, “for each identifier of the frame, presence or absence of the frame to be retransmitted to the network” is not clear as to what is really indicated in the routing table. In addition, it is not clear whether the “identifier” identifies each frame or the destination of the frame. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tani et al. Patent, the Park et al. PG Pub., the Srinivasan et al. patent, the English et al. patent, the Teeter et al. PG Pub., and the Pease et al. patent, are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MIN JUNG/Primary Examiner, Art Unit 2472